Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Attempt
Examiner notes that an attempt was made to conduct an interview to discuss Examiner’s amendments to overcome prior art and informalities to put application in condition for allowance. Examiner left a message for Applicant’s attorney, on 7/6/2022, however no response was ever received.
Drawings
The drawings were received on 6/15/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear because it recites “to secure the rotatable handle assembly into a fixed position with respect to the track…”. This is unclear because the “track” is part of the clip member which is part of the rotatable handle assembly. It is therefore unclear how the rotatable handle assembly is fixed with respect to itself. 
Examiner believes independent claim 1 should recite “comprising a rotatable handle” and that the “rotatable handle”, not the “rotatable handle assembly” should be referred to as being secured into a fixed position with respect to the track. Such language would distinguish the whole device (the assembly) from the handle portion (rotatable handle 204). For purposes of examination, Examiner has interpreted claim 1 to positively recite a rotatable handle as part of the rotatable handle assembly.
Dependent claims 2-11 are unclear for the same reasons as claim 1 from which they depend. Examiner notes that claims 4 and 5 have been amended to recite a rotatable handle, and if the above recommendation is incorporated into claim, claims 4 and 5 should be amended as well to avoid clarity issues due to duplicative recitations of a handle. For purposes of examination, Examiner has interpreted claims 4 and 5 to be referring to the same handle that has been interpreted to be positively recited in claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 7,454,858), herein referred to as ‘858.
For Claim 1, as best understood, ‘858 discloses a rotatable handle assembly comprising: a clip member (Figure 5: 30, 70) capable of attachment to an object (72), the clip member (30, 70) comprising a track (exterior surface of 30); and an actuator (48, 32, 38) attached to the clip member (30, 70) and movable relative to the clip member (30, 70) along the track (exterior surface of 30), the actuator (48, 32, 38) operable to drive a braking member (24) into contact with the track (exterior surface of 30) and secure a rotatable handle (22) into a fixed position with respect to the track (exterior surface of 30) and the object (72) to which the clip (30, 70) is attached.
For Claim 2, as best understood, ‘858 discloses the rotatable handle assembly of claim 1, wherein the braking member (24) comprises a pair of lever arms (24, 24), each lever arm (24) including a braking surface (interior surface of 24) positioned adjacent to the track (exterior surface of 30).
For Claim 3, as best understood, ‘858 discloses the rotatable handle assembly of claim 2, wherein the actuator (48, 32, 38) further comprises a cam member (48), wherein at least a portion of the cam member (48) is positioned between the pair of lever arms (24), the actuator (48, 32, 38) operable to separate the pair of lever arms upon rotation of the cam member.
For Claim 4, as best understood, ‘858 discloses the rotatable handle of claim 3, further comprising the rotatable handle (22) coupled to the actuator (48, 32, 38), wherein rotating the rotatable handle (22) about a longitudinal axis of the rotatable handle rotates the cam member (48).
For Claim 5, as best understood, ‘858 discloses the rotatable handle assembly of claim 3, further comprising the rotatable handle (22) coupled to the actuator (48, 32, 38), wherein the braking member (24) and the cam member (48) are seated in the rotatable handle (as seen in Figure 5).
For Claim 6, as best understood, ‘858 discloses the rotatable handle assembly of claim 1, wherein the track (exterior surface of 30) is positioned along an external surface of the clip member (30, 70, as seen in Figure 5).
For Claim 7, as best understood, ‘858 discloses the rotatable handle assembly of claim 1, wherein an internal surface (interior of 70) of the clip member (30, 70) has a geometry corresponding to an external surface of the object (72) to which the rotatable handle assembly is connected.
For Claim 8, as best understood, ‘858 discloses the rotatable handle assembly of claim 1, wherein the clip member (30, 70) is c-shaped (as seen in Figure 5).
For Claim 11, as best understood, ‘858 discloses the rotatable handle assembly of claim 2, wherein the actuator (48, 32, 38) further includes a resilient member (56), the resilient member (56) biasing the pair of lever arms (24, 24) towards each other.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
With respect to Claim 1, Applicant argues that ‘858 (Griffin) does not disclose a clip member comprising a track. Applicant argues that members 30 and 70 are part of the weapon and not part of the grip assembly and is therefore not a clip. This is incorrect. The weapon barrel 72 is a separate part from the C-shaped portions 30 and 70 (as seen in the cross-sectional view of Figure 5) which are a handguard and serve as the positioning track for the lever arms 24 and have therefore been interpreted as part of the rotatable handle assembly. Applicant’s argument is therefore not convincing.
Applicant further argues that ‘858 does not disclose an actuator attached to the clip 30,70 and movable relative to the clip 30,70. This is incorrect. Members 48, 32, and 38 serve as an actuator. Rotation of handle 22 causes the levers to tighten or loosen via actuator members 48, 32, and 38 so that the levers can be positioned in different locations longitudinally along the clip 30,70. 
“Although the "flats" 70 of the handguard 30 might intuitively be preferable for receipt of a grip or handle, the ribs 68 thereof provide integral indexing and 90.degree. alignment with a longitudinal axis of the launcher barrel 72. The radiused groove 66 of the weapon receiving surface 26, among other things: facilitates operator selection a specific rib location on the handguard for handle placement vis-a-vis the weapon grip assembly; maintains the select position; and, helps the weapon grip assembly in its entirety, especially the handle thereof, to resist fore and aft motion (i.e., longitudinal movement) when the operator is pulling/pushing on it while operating or carrying the weapon system.” (Col. 9, Line 66- Col. 10, Line 10). 
Applicant’s arguments with respect to claim 1 and its dependent claims  that ‘858 does not teach an actuator movable relative to the clip is therefore not convincing. 
Applicant’s arguments with respect to claims 12-17, in combination with the amendments thereto have overcome the rejections of claims 12-17. 

Allowable Subject Matter
Claims 12-17 are allowed.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0193702 is pertinent to applicant’s disclosure but has not been relied upon in the current rejection. Examiner notes that ‘702 teaches a similar rotatable handle that can be attached to an object in locked and unlocked positions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677